      Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 1 of 28 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                   )
JONATHAN IRONS,                                    )
                                                   )          Case No.
             Plaintiff,                            )
                                                   )
             v.                                    )
                                                   )
JOHN NESKE, RICHARD MORRELL,                       )
DOUGLAS TINKHAM, the ESTATE of                     )
MICHAEL HANLEN, RICKY                              )
LUETKENHAUS, MARK O’NEILL,                         )
UNKNOWN EMPLOYEES of the CITY OF                   )
O’FALLON and ST. CHARLES COUNTY                    )
the CITY OF O’FALLON, and ST.                      )          JURY TRIAL DEMANDED
CHARLES COUNTY,                                    )

             Defendants.
                                           COMPLAINT

       NOW COMES Plaintiff, JONATHAN IRONS, by his attorneys LOEVY & LOEVY, and

complaining of Defendants JOHN NESKE, RICHARD MORRELL, DOUGLAS TINKHAM,

the ESTATE of MICHAEL HANLEN, RICKY LUETKENHAUS, MARK O’NEILL,

UNKNOWN EMPLOYEES of the CITY OF O’FALLON and ST. CHARLES COUNTY, the

CITY OF O’FALLON, and ST. CHARLES COUNTY, states as follows:

                                         INTRODUCTION

       1.         Plaintiff Jonathan Irons was wrongly convicted of the January 1997 burglary and

shooting of Stanley Stotler in O’Fallon, Missouri.

       2.         Irons was just 16 years old when he was arrested and he spent 23 years in prison

as an innocent man until the Missouri courts finally threw out his conviction.

       3.         Irons had nothing to do with the crime and he has always maintained his

innocence.



                                                  1
      Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 2 of 28 PageID #: 2




       4.      In addition to a strong alibi, not one piece of fingerprint, DNA, or other physical

evidence connected Irons to the Stotler shooting.

       5.      To the contrary, a forensic report analyzing fingerprints left at the scene excluded

Irons and implicated a different individual as the perpetrator. The Defendants deliberately

concealed that exculpatory forensic report from Irons.

       6.      In fact, instead of disclosing the exculpatory forensic report, the Defendants

created a doctored version of the report, which deleted the exonerating fingerprint evidence.

       7.      In addition, though the victim Stotler survived the shooting, he could not identify

the perpetrator given the circumstances of the crime and the injuries he had suffered.

Nevertheless, the Defendants manipulated Stotler into identifying Irons using highly suggestive

identification procedures. The fabricated identification was solely the result of the Defendants’

misconduct.

       8.      To frame Irons for the Stotler shooting, the Defendants also concocted an entirely

fictional claim that Irons confessed to the crime. This was false. Irons repeatedly and steadfastly

denied any involvement in the Stotler shooting, and the Defendants destroyed notes and

recordings of their interrogation of Irons that would have proved they were lying.

       9.      Irons’s arrest, prosecution, and conviction were based on this and other shocking

misconduct by the Defendants, all police officers with the O’Fallon Police Department and St.

Charles County Sheriff’s Department.

       10.     In July 2020, based on the discovery of the suppressed exculpatory forensic report

and evidence revealing that the Defendants had replaced it with a doctored version—as well as

other evidence of the Defendants’ egregious misconduct and Irons’s innocence—Irons’s

conviction was vacated and all charges against him were dropped.




                                                 2
      Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 3 of 28 PageID #: 3




       11.      More than 23 years after his nightmare began, Irons was finally exonerated.

       12.      Irons now seeks justice for the harm that the Defendants have caused and redress

for the loss of liberty and the terrible hardship that he has endured and continues to suffer as a

result of the Defendants’ misconduct.

                                 JURISDICTION AND VENUE

       13.      This action is brought pursuant to 42 U.S.C. § 1983 and Missouri law to redress

the Defendants’ tortious conduct and their deprivation of Irons’s rights secured by the U.S.

Constitution.

       14.      This Court has jurisdiction of Irons’s federal claims pursuant to 28 U.S.C. § 1331

and supplemental jurisdiction of his state-law claims pursuant to 28 U.S.C. § 1367.

       15.      Venue is proper under 28 U.S.C. § 1391(b). The events and omissions giving rise

to Irons’s claims occurred within this judicial district, including the investigation, prosecution,

and trial resulting in Irons’s conviction.

                                             PARTIES

       16.      Plaintiff Jonathan Irons spent more than 23 years wrongly incarcerated for a crime

he did not commit.

       17.      At all times relevant to the events described in this Complaint, Defendants John

Neske, Richard Morrell, Douglas Tinkham, now-deceased officer Michael Hanlen, and other

unknown law enforcement officers were police officers in the O’Fallon Police Department.

       18.      Michael Hanlen died before this Complaint was filed, and the Estate of Michael

Hanlen is sued as successor in interest to Michael Hanlen.

       19.      At all times relevant to the events described in this Complaint, Defendants Ricky

Luetkenhaus, Mark O’Neill, and other unknown law enforcement officers were police officers in

the St. Charles County Sheriff’s Department.


                                                  3
      Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 4 of 28 PageID #: 4




       20.       The investigation of the Stotler crime was conducted jointly by the City of

O’Fallon, via the O’Fallon Police Department, and St. Charles County, via the St. Charles

County Sheriff’s Department. The above-named Defendants assisted one another in the

investigation, shared information, and individually and collectively participated in the

misconduct alleged in this Complaint, and also facilitated, condoned, approved, and turned a

blind eye to each other’s misconduct.

       21.       The City of O’Fallon is or was the employer of Defendants Neske, Morrell,

Tinkham and Hanlen. Each of the Defendants named in this Complaint acted during their

investigation of the Stotler shooting as agents or employees of the City of O’Fallon. The City of

O’Fallon is liable for all torts committed by the Defendants pursuant to the doctrine of

respondeat superior. Additionally, the City of O’Fallon is responsible for the policies and

practices of the O’Fallon Police Department, and is liable for violations of Plaintiff’s rights

caused by the unconstitutional policies and customs of the O’Fallon Police Department,

including actions of the above-named Defendants employed by the City of O’Fallon and/or St.

Charles County undertaken pursuant to those policies and customs during the Stotler shooting

investigation.

       22.       St. Charles County is or was the employer of Defendants Luetkenhaus and

O’Neill. Each of the Defendants named in this Complaint acted during their investigation of the

Stotler shooting as agents or employees of St. Charles County. St. Charles County is liable for all

torts committed by the Defendants pursuant to the doctrine of respondeat superior. Additionally,

St. Charles County is responsible for the policies and practices of the St. Charles County

Sheriff’s Department, and is liable for violations of Plaintiff’s rights caused by the

unconstitutional policies and customs of the St. Charles County Sheriff’s Department, including




                                                  4
      Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 5 of 28 PageID #: 5




actions of the above-named Defendants employed by the City of O’Fallon and/or St. Charles

County undertaken pursuant to those policies and customs during the Stotler shooting

investigation.

       23.       Each and every individual Defendant, known and unknown, acted under color of

law and within the scope of his or her employment at all times relevant to this lawsuit. Each of

the individual Defendants is sued in his or her individual capacity unless otherwise noted.

                                                FACTS

                                              The Crime

       24.       Just before 6:40 p.m. on January 14, 1997, Stanley Stotler returned from work to

his home at 1305 Shallow Lake Drive in O’Fallon, Missouri. After entering his house, he heard

someone in his bedroom closet.

       25.       Stotler retrieved a gun that he kept under his mattress and, pointing it at the closet,

he told the person to come out and that he was going to call the police.

       26.       The closet door opened and the intruder fired a gun, hitting Stotler in the right

arm. The intruder then stepped out of the closet, shot Stotler in the right temple, and fled the

house through the front door.

       27.       During the encounter, Stotler fired one shot from his own gun. That gun was not

recovered at the scene, apparently because it was taken by the intruder.

       28.       Immediately after the crime, Stotler called 911. The call came in at 6:42 p.m. On

the call, the only description he could give of the intruder was that he was a Black male. He

informed the 911 dispatcher that he did not see what the intruder was wearing and that he did not

know if the intruder said anything to him.




                                                   5
      Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 6 of 28 PageID #: 6




       29.     In addition, Stotler erroneously reported that he had only been shot once and that

the intruder was still inside the house.

       30.     Stotler was taken to the hospital, where he had emergency brain surgery and

ultimately survived. He was hospitalized until March, when he returned home. He was then

hospitalized again in July 1997 for additional surgery as a result of complications from the bullet

wound to his skull.

    The Defendants’ Investigation Revealed Irons Could Not Have Been the Perpetrator

       31.     Defendant Neske and other Defendants from the O’Fallon Police Department

conducted an initial canvass of the neighborhood and learned that 16-year old Jonathan Irons had

been in the neighborhood on the day of the Stotler shooting.

       32.     Irons had in fact been in the neighborhood and he was friends with a number of

kids who lived near Stotler’s house.

       33.     Because Stotler had only been able to describe the perpetrator as a Black male,

and because Irons is Black, the Defendants decided that he should be a suspect in the case.

       34.     The Defendants decided that Irons should be a suspect with absolutely no

evidence to implicate him in the crime.

       35.     Moreover, shortly after deciding that Irons was a suspect, the Defendants’ own

investigation revealed that he could not have committed the crime.

       36.     The Defendants learned that Irons had a strong alibi that made it impossible for

him to be the perpetrator. They learned, for example, that Irons had stopped by the home of

Crystle and Amber Boeckman three times on the evening of January 14, including at 6:40 p.m.,

the same time that the crime was occurring.

       37.     The Boeckman and Stotler houses were a sufficient distance apart that Irons could

not have quickly moved between houses and could not have been in two places at once.


                                                 6
         Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 7 of 28 PageID #: 7




                Forensic Evidence Collected by the Defendants Also Excludes Irons

          38.     The crime scene evidence at the Stotler home also excluded Irons.

          39.     The Defendants collected numerous items of potential forensic value. Not one

item of evidence implicated Irons.

          40.     In fact, no DNA or physical evidence ever linked Irons to the crime scene.

          41.     According to the Defendants, the perpetrator had entered Stotler’s home through a

broken rear basement window, where the investigators found a plastic bag containing a compact

disc player, compact discs, and other items believed to have been left by the perpetrator. No

DNA, fingerprint, or other physical evidence was found linking Irons to those items.

          42.     The Defendants believed that the perpetrator exited through Stotler’s front door,

which was open when the police arrived at the scene. Defendant Luetkenhaus collected three

fingerprints from the interior of the front storm door. None of those fingerprints belonged to

Irons.

                     The Defendants Decide to Fabricate a Case Against Irons

          The Defendants Doctor a Fingerprint Report to Conceal Exculpatory Information

          43.     Defendant Luetkenhaus, in concert with the other Defendants investigating the

Stotler shooting, deliberately doctored a forensic report in order to conceal from Irons highly

exculpatory information.

          44.     The forensic report disclosed to Irons before trial contained fingerprint analysis of

the three fingerprints that the Defendants collected from the front storm door through which the

intruder fled Stotler’s home. The disclosed fingerprint report indicated only that none of those

fingerprints belonged to Irons.

          45.     But the Defendants had doctored the report that they provided to Irons. In their

personal possession, the Defendants had another version of the same report, which contained a


                                                    7
      Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 8 of 28 PageID #: 8




startling fact: one of the three fingerprints from the storm door belonged to someone other than

Stotler or Irons.

          46.   Given that Stotler lived alone and never identified any other possible source of the

fingerprint, and in light of the fact that the fingerprint was found on the door through which the

perpetrator exited Stotler’s home, the fingerprint very likely belonged to the real perpetrator.

          47.   The forensic finding in the undisclosed fingerprint report was highly exculpatory

and would have been powerful evidence of Irons’s innocence at trial.

          48.   But the Defendants never disclosed this information to prosecutors or to Irons and

his defense counsel.

          49.   Instead, the Defendants disclosed only the doctored version of the fingerprint

report.

          50.   Leaving no doubt that the Defendants’ suppression of this information was

intentional, Defendant Luetkenhaus falsely testified at trial that all of the fingerprints found at

the scene matched Stotler.

                       The Defendants Fabricate an Identification From Stotler

          51.   But the Defendants’ efforts to frame Irons did not stop with their suppression of

the fingerprint evidence and their fabrication of a false report to cover that evidence up.

          52.   In addition, the Defendants fabricated an identification of Irons from Stanley

Stotler, who, in addition to being the victim, was the sole eyewitness to the crime.

          53.   When Stotler called 911 immediately after his encounter with the real perpetrator,

he was not able to provide any identifying information, other than to say that the perpetrator was

a Black male.

          54.   Stotler’s inability to describe the shooter is consistent with the fact that their

encounter was brief, fast-moving, and traumatic, resulting in a severe brain injury. Based on the


                                                   8
      Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 9 of 28 PageID #: 9




circumstances of their encounter, Stotler could not have made an identification of the shooter in

any circumstance.

       55.       Nevertheless, on February 6, 1997, more than three weeks after the shooting, and

having decided that Irons was their suspect, Defendants Hanlen, Neske, and others visited Stotler

in the hospital to try to get him to make a photo identification of Irons.

       56.       Defendant O’Neill, in coordination with these Defendants and others, prepared a

suggestive photo array to present to Stotler. Irons’s picture was in the third position. The

Defendants enlarged and enhanced the photograph of Irons so that his picture stood out

compared to the others in the array.

       57.       Viewing the array, Stotler informed the Defendants that he could not identify any

of the six photographs as being the person who entered his home and shot him.

       58.       The Defendants’ efforts to obtain an identification should have stopped there. But

the Defendants refused to take no for an answer.

       59.       The Defendants then instructed Stotler to view the array and make his “best

guess” about who might have been the perpetrator.

       60.       In response, Stotler indicated that the perpetrator could have been either the

individual in the third position or the individual in sixth position, the two of whom looked

nothing alike.

       61.       Despite the fact that Stotler had not gotten a look at the perpetrator that would

have allowed him to make an identification, that he did not identify Irons when shown the photo

array, and that he guessed that one of two dissimilar photos might have been the perpetrator

when pressed, the Defendants continued their efforts to manipulate Stotler into providing a

positive identification of Irons.




                                                   9
     Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 10 of 28 PageID #: 10




         62.      When Stotler was released from the hospital, the Defendants provided him with

copies of their police reports and photographs from the investigation, including a photograph of

Irons.

         63.      Given Stotler’s brain injury and lack of memory of the incident, providing him

reports and a photograph of Irons allowed the Defendants to create an identification that they

could not obtain using legitimate procedures.

         64.      After Stotler studied the police reports and photographs, he identified Irons for the

first time. In addition, by the time of Irons’s trial, Stotler’s initially vague description had

evolved into an extremely detailed description of the perpetrator’s clothing and facial features—a

description that was based entirely on the police reports the Defendants provided to Stotler.

         65.      The fabricated identification and description of Irons that the Defendants obtained

from Stotler occurred only because the Defendants told him who he should select and how to

describe Irons.

                   The Defendants Fabricate a Confession and Attribute It to Irons

         66.      After his arrest on January 21, 1997, Irons was taken to the O’Fallon Police

Department and interrogated separately by Defendants Hanlen and Morrell.

         67.      When questioned both by Hanlen and by Morrell, Irons denied any involvement

in the Stotler shooting and refused to answer further questions.

         68.      Nevertheless, Hanlen and Morrell each wrote fabricated reports claiming that

Irons confessed to each of them. Those reports were completely false.

         69.      Irons never signed any written statement containing incriminating information.

The only document Irons signed was a Miranda waiver form he was eventually given, in which

he indicated that he was refusing to answer any questions.




                                                   10
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 11 of 28 PageID #: 11




        70.    Hanlen took notes during his interrogation of Irons, but he destroyed those notes

without showing them to anyone.

        71.    During Hanlen’s interrogation, Hanlen refused to accept Irons’s repeated denials,

yelled at Irons, threatened him, and pushed on his forehead.

        72.    When Morrell interrogated Irons later that night, he took Irons to a room and

began recording the interrogation on a video camera. After Irons repeatedly denied any

involvement in the crime, Morrell became upset, grabbed Irons, and threw him against the wall.

He then walked over to the video camera, removed the videocassette, and left the room. That

recording was never disclosed.

        73.    Hanlen and Morrell each wrote fabricated police reports documenting their made-

up claims that Irons confessed to them and concealing the fact that Irons had repeatedly denied

any knowledge or involvement in the Stotler shooting.

The Defendants Fabricate Statements From Other Witnesses to Bolster Their Case Against Irons

        74.    In addition to the actions above, the Defendants—including Defendants Hanlen,

Neske, Tinkham, and O’Neill—coerced and manipulated witnesses and wrote fabricated reports

falsely documenting their interviews with witnesses to further bolster their case against Irons.

        75.    For example, the Defendants physically abused one witness, and threatened and

pressured another, into falsely claiming that Irons made incriminating statements to each of

them.

        76.    In at least one case, a witness’s handwritten statement suddenly disappeared.

        77.    Upon information and belief, the Defendants destroyed or otherwise suppressed

the statement because it contained evidence of Irons’s innocence.




                                                11
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 12 of 28 PageID #: 12




                         Irons’s Wrongful Prosecution and Conviction

       78.     Between 1997 and 1998, as the result of the Defendants’ misconduct and based

solely on the Defendants’ fabricated evidence described in this Complaint, Irons was arrested,

prosecuted, and convicted of the Stotler shooting.

       79.     In the absence of the Defendants’ misconduct, Irons would never have been

arrested, prosecuted, or convicted.

       80.     At no point in time between 1997 and the present day has there been any credible

evidence giving rise to probable cause to suspect Irons of shooting Stotler.

       81.     The Defendants’ fabrication of evidence was not disclosed to prosecutors, Irons,

or his criminal defense attorneys in advance of his criminal trial. In fact, the Defendants

suppressed evidence that was later used to exonerate Irons.

       82.     The Defendants used false police reports to cover up their misconduct. They

provided those false reports to state prosecutors, and those reports became the basis for charging

and prosecuting Irons.

       83.     The Defendants also gave false statements before trial and provided false

testimony at Irons’s criminal trial.

       84.     No inculpatory evidence other than the evidence fabricated by the Defendants was

introduced at Irons’s criminal trial.

       85.     At all times, the Defendants suppressed the true circumstances surrounding the

crime scene evidence, the identification procedures used with Stotler, their interviews with

witnesses, and their interrogations of Irons.

       86.     In addition, on information and belief, the Defendants suppressed and destroyed

additional evidence, including information still unknown to Irons, which would also have shown

Irons’s innocence.


                                                 12
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 13 of 28 PageID #: 13




       87.      Irons maintained his innocence throughout the proceedings.

       88.      However, because of the Defendants’ false and manufactured evidence, Irons was

wrongly convicted and sentenced to decades in prison.

       89.      Irons was only 16 years old when his ordeal began. He spent the next 23 years of

his life imprisoned for a crime that he did not commit.

       90.      Irons’s whole life was turned upside down without any warning. His teenage

years and his young adulthood were entirely consumed by the horror of his wrongful

imprisonment.

       91.      In addition, Irons was taken away from, and missed out on, the lives of his family

and friends. He missed special occasions and milestones, and he returned home to relationships

changed by or lost to over two decades of wrongful incarceration.

       92.      He lost family members and loved ones while he was wrongfully imprisoned. His

grandmother—the woman who raised him and whom he considered like a mother—passed away

while he was in prison. He did not get to see her before she died, and he could not attend her

funeral.

       93.      Irons was robbed of his teenage years and his young adulthood. He was deprived

of opportunities to gain an education, to engage in meaningful labor, to develop a career, and to

pursue his interests and passions. Irons has been deprived of all of the basic pleasures of human

experience, which all free people enjoy as a matter of right, including the freedom to live one’s

life as an autonomous human being.

       94.      During his 23 years of wrongful imprisonment, Irons was detained in harsh and

dangerous conditions in maximum-security prisons.




                                                13
     Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 14 of 28 PageID #: 14




        95.    Irons never knew whether the truth would come out or whether he would ever be

exonerated.

        96.    In addition to the severe trauma of wrongful imprisonment and Irons’s loss of

liberty, the Defendants’ misconduct continues to cause Irons extreme physical and psychological

pain and suffering, humiliation, constant fear, nightmares, anxiety, depression, despair, rage, and

other physical and psychological effects.

        97.    Irons has been branded as a killer. He has suffered profound reputational harm as

a result.

                                        Irons’s Exoneration

        98.    Irons fought hard to prove his innocence. He appealed and filed requests to have

his conviction thrown out.

        99.    In March 2020, Irons’s state petition for a writ of habeas corpus was granted and

his conviction was vacated.

        100.   On July 1, 2020, all charges against Irons were dropped.

        101.   At the time of his exoneration, Irons had been fighting the false charges against

him for more than half his life.

                                             COUNT I

                                   42 U.S.C. § 1983 – Due Process
                                     (Fourteenth Amendment)

        102.   Irons incorporates each paragraph of this Complaint as if fully restated here.

        103.   As described in detail above, the Defendants, while acting individually, jointly,

and in conspiracy with one another, as well as under color of law and within the scope of their

employment, deprived Irons of his constitutional right to due process and his right to a fair trial.




                                                 14
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 15 of 28 PageID #: 15




         104.   In the manner described more fully above, the Defendants fabricated and solicited

false evidence, including false witness statements and fabricated police reports and other

evidence falsely implicating Irons in the crime, obtained charges against Irons, secured his

conviction using that false evidence, and failed to correct fabricated evidence they knew to be

false when it was used against Irons during his criminal case.

         105.   The Defendants obtained Irons’s conviction using this false evidence and they

failed to correct fabricated evidence that they knew to be false when it was used against Irons

during his criminal case.

         106.   The Defendants also procured a supposed eyewitness identification implicating

Irons in the crime by using unduly suggestive identification techniques during photo

identifications and in subsequent identification procedures. The Defendants knew that these

identifications were false and unreliable, but they caused them to be used during Irons’s criminal

trial. These fabricated identifications caused Irons’s wrongful conviction.

         107.   In addition, the Defendants deliberately withheld exculpatory evidence from

prosecutors, Irons, and Irons’s criminal defense attorneys, including evidence that an

unidentified person’s fingerprint was found at the intruder’s point of exit, that the sole

eyewitness could not make an identification without being fed information in reports and

photographs, that the Defendants had made up confessions that Irons never gave, that the

Defendants manufactured false witness statements to bolster their case, and that the Defendants

had fabricated police reports, thereby misleading and misdirecting the criminal prosecution of

Irons.

         108.   In addition, based upon information and belief, the Defendants concealed,

fabricated, and destroyed additional evidence that is not yet known to Irons.




                                                 15
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 16 of 28 PageID #: 16




       109.    The Defendants’ misconduct described in this count resulted in the unjust and

wrongful criminal prosecution and conviction of Irons and the deprivation of Irons’s liberty,

thereby denying his constitutional right to a fair trial guaranteed by the Fourteenth Amendment.

Absent this misconduct, the prosecution of Irons could not have, and would not have, been

pursued.

       110.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and/or in

total disregard of the truth and of Irons’s clear innocence.

       111.    As a result of the Defendants’ misconduct described in this Count, Irons suffered

loss of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

suffering, forced and involuntary prison labor, and other grievous and continuing injuries and

damages as set forth above.

       112.    The misconduct described in this Count was undertaken pursuant to the policies

and practices of the City of O’Fallon and the O’Fallon Police Department, and St. Charles

County and the St. Charles County Sheriff’s Department, in the manner more fully described

below in Count V.

                                            COUNT II

                     42 U.S.C. § 1983 – Illegal Detention and Prosecution
                           (Fourth and Fourteenth Amendments)

       113.    Irons incorporates each paragraph of this Complaint as if fully restated here.

       114.    In the manner described above, the Defendants, individually, jointly, and in

conspiracy with one another, as well as under color of law and within the scope of their

employment, accused Irons of criminal activity and exerted influence to initiate, continue, and

perpetuate judicial proceedings against Irons without any probable cause for doing so and in



                                                 16
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 17 of 28 PageID #: 17




spite of the fact that they knew Irons was innocent, in violation of his rights secured by the

Fourth and Fourteenth Amendments.

       115.    In so doing, the Defendants caused Irons to be deprived of his liberty without

probable cause, detained without probable cause, and subjected improperly to judicial

proceedings for which there was no probable cause. These judicial proceedings were instituted

and continued maliciously, resulting in injury.

       116.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and/or in

total disregard of the truth and of Irons’s clear innocence.

       117.    As a result of the Defendants’ misconduct described in this Count, Irons suffered

loss of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

suffering, and other grievous and continuing injuries and damages as set forth above.

       118.    The misconduct described in this Count was undertaken pursuant to the policies

and practices of the City of O’Fallon and the O’Fallon Police Department, and St. Charles

County and the St. Charles County Sheriff’s Department, in the manner more fully described

below in Count V.

                                            COUNT III

                             42 U.S.C. § 1983 – Failure to Intervene

       119.    Irons incorporates each paragraph of this Complaint as if fully restated here.

       120.    In the manner described above, during the constitutional violations described

herein, one or more of the Defendants stood by without intervening to prevent the violation of

Irons’s constitutional rights, even though they had the duty and the opportunity to do so.




                                                  17
     Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 18 of 28 PageID #: 18




        121.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and/or in

total disregard of the truth and of Irons’s clear innocence.

        122.    As a result of the Defendants’ failure to intervene to prevent the violation of

Irons’s constitutional rights, Irons suffered loss of liberty, great mental anguish, humiliation,

degradation, physical and emotional pain and suffering, and other grievous and continuing

injuries and damages as set forth above.

        123.    The misconduct described in this Count was undertaken pursuant to the policies

and practices of the City of O’Fallon and the O’Fallon Police Department, and St. Charles

County and the St. Charles County Sheriff’s Department, in the manner more fully described

below in Count V.

                                             COUNT IV

                42 U.S.C. § 1983 – Conspiracy to Deprive Constitutional Rights

        124.    Irons incorporates each paragraph of this Complaint as if fully restated here.

        125.    In the manner described more fully above, the Defendants, acting in concert with

other co-conspirators, known and unknown, reached an agreement among themselves to frame

Irons for the Stotler shooting, regardless of Irons’s guilt or innocence, and thereby to deprive him

of his constitutional rights.

        126.    In so doing, the Defendants and their co-conspirators agreed to accomplish an

unlawful purpose and/or a lawful purpose by unlawful means.

        127.    In addition, these co-conspirators agreed among themselves to protect one another

from liability for depriving Irons of his rights.




                                                    18
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 19 of 28 PageID #: 19




       128.    In furtherance of their conspiracy, each of these co-conspirators committed overt

acts and were otherwise willful participants in joint activity.

       129.    As a result of the Defendants’ agreement, Irons suffered loss of liberty, great

mental anguish, humiliation, degradation, physical and emotional pain and suffering, and other

grievous and continuing injuries and damages as set forth above.

       130.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and/or in

total disregard of the truth and of Irons’s clear innocence.

       131.    The misconduct described in this Count was undertaken pursuant to the policies

and practices of the City of O’Fallon and the O’Fallon Police Department, and St. Charles

County and the St. Charles County Sheriff’s Department, in the manner more fully described

below in Count V.

                                             COUNT V

                        42 U.S.C. § 1983 – Policy and Custom Claims
                     Against the City of O’Fallon and St. Charles County

       132.    Irons incorporates each paragraph of this Complaint as if fully restated here.

       133.    The City of O’Fallon and St. Charles County routinely worked together on

criminal investigations.

       134.    The City of O’Fallon and St. Charles County employed the individual

Defendants, supervised them, and promulgated policy, including written policies and unwritten

customs, that caused the wrongful conviction of Irons, as described above.

       135.    Irons’s injuries described in this complaint and the violations of his constitutional

rights discussed above were caused by the policies and customs of the City of O’Fallon and St.




                                                 19
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 20 of 28 PageID #: 20




Charles County, as well as by the actions of policy-making officials for the City of O’Fallon and

St. Charles County.

       136.    At all times relevant to the events described in this complaint and for a period of

time before and after, the City of O’Fallon and St. Charles County failed to promulgate proper or

adequate rules, regulations, policies, and procedures governing: the conduct of eyewitness

identification procedures; the conduct of interrogations and questioning of criminal suspects and

witnesses by officers and agents of the St. Charles County Sheriff’s Department and the

O’Fallon Police Department; obtaining statements and testimony from witnesses; the collection,

documentation, preservation, testing, and disclosure of evidence, including physical evidence,

material exculpatory evidence and impeachment evidence, and information bearing upon the

credibility of both lay and law-enforcement witnesses; the writing of police reports and taking of

investigative notes; and the maintenance of investigative files and disclosure of those files in

criminal proceedings.

       137.    In addition, or alternatively, the City of O’Fallon and St. Charles County failed to

promulgate proper and adequate rules, regulations, policies, procedural safeguards, and

procedures for the training and supervision of officers and agents of the O’Fallon Police

Department and the St. Charles County Sheriff’s Department with respect to the conduct of

eyewitness identification procedures; the conduct of interrogations and techniques to be used

when questioning criminal suspects and witnesses; obtaining statements and testimony from

witnesses; the production and disclosure of evidence, including physical evidence, material

exculpatory evidence and impeachment evidence, and information bearing upon the credibility of

both lay and law-enforcement witnesses; the writing of police reports and taking of investigative




                                                 20
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 21 of 28 PageID #: 21




notes; and the maintenance of investigative files and disclosure of the files in criminal

proceedings.

       138.    Officers and agents of the City of O’Fallon and St. Charles County committed

these failures to promulgate proper or adequate rules, regulations, policies, and procedures.

       139.    Had officers and agents of the City of O’Fallon or St. Charles County

promulgated appropriate policies, then the violation of Irons’s constitutional rights would have

been prevented.

       140.    At all times relevant to the events described in this complaint and for a period of

time before and after, the City of O’Fallon and St. Charles County had notice of practices and

customs of officers and agents of the O’Fallon Police Department and St. Charles County

Sheriff’s Department that included one or more of the following: (1) officers fabricated

statements and testimony of witnesses and/or manipulated or threatened witnesses into making

false statements; (2) officers manipulated witnesses to incriminate suspects in photo and live

identification procedures; (3) officers fabricated false evidence implicating criminal defendants

in criminal conduct; (4) officers failed to maintain and/or preserve evidence and/or destroyed

evidence, including physical evidence; and (5) officers failed to disclose exculpatory evidence

during criminal trials.

       141.    These practices and customs, individually and/or together, flourished because the

leaders, supervisors, and policymakers of the City of O’Fallon and/or St. Charles County directly

encouraged, and were thereby the moving force behind, the very type of misconduct at issue by

failing to adequately train, supervise, and control their officers, agents, and employees on proper

investigation and interrogation techniques, and by failing to adequately punish and discipline




                                                 21
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 22 of 28 PageID #: 22




prior instances of similar misconduct, thus directly encouraging future abuses like those affecting

Irons.

         142.   The above practices and customs, so well settled as to constitute de facto policies

of the City of O’Fallon and St. Charles County, were able to exist and thrive, individually and/or

together, because policymakers with authority over the same exhibited deliberate indifference to

the problem, thereby effectively ratifying it.

         143.   The City of O’Fallon and St. Charles County have been on notice of these polices,

practices, and customs and the risk of harm that they posed.

         144.   For example, in addition to the misconduct at issue in this case, the former

O’Fallon Police Chief Steve Talbott, who held that role during Irons’s wrongful arrest,

prosecution, and conviction, was fired in 2005 after allegations that Talbott mishandled an

investigation. Chief Talbott and another O’Fallon officer were connected to a corruption

investigation carried out by the mayor.

         145.   The individual Defendants also have a history of misconduct. For instance,

Defendant Morrell was implicated in mishandling the case of Darrell Devine, who was convicted

of stealing a purse in 2001. Devine alleged that Defendant Morrell mishandled the investigation,

manipulated a witness into selecting his photo, and committed perjury at trial.

         146.   This is not the only instance of complaints launched against Defendant Morrell

for engaging in misconduct such as fabricating evidence and perjury. The same year, Chief

Talbott was informed of and declined to conduct an investigation into Defendant Morrell

pertaining to similar allegations of misconduct by a defendant.

         147.   Further, in or around 1991, O’Fallon police officers, including Defendant Morrell,

were investigated for entering a trailer without a warrant. While Defendant Morrell was cleared




                                                 22
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 23 of 28 PageID #: 23




of wrongdoing in that instance, upon information and belief and based on the instances annotated

herein, Morrell has, in concert with the other Defendants, engaged in a pattern and practice of

misconduct with little to no repercussions.

       148.    Finally, it was uncovered that 39 criminal investigations conducted by O’Fallon

police officers, including Defendant Morrell, were mishandled between 2005 and 2008.

Defendant Morrell was suspended without pay and given a choice of retiring or being demoted.

He chose retirement.

       149.    Defendant Tinkham also has a history of past misconduct, including manipulating

witnesses and lying under oath. For instance, a jury found that Defendant Tinkham unlawfully

conducted a raid on a family’s home in 1996 based on a search warrant that was obtained

through false information. Defendant Tinkham and the officers learned prior to the search that

the information may have been unreliable as the informant’s mother told the officers her son was

a manic-depressive and pathological liar, and the informant stated he told the officers he was

lying to get a reduced sentence, but the officers instructed him to write his prior statement

anyway. Despite this, Defendant Tinkham requested a search warrant and falsely stated that the

informant had provided reliable information in the past, while making no mention of the

informant’s lack of credibility. A jury awarded the plaintiffs in that case $2 million. Defendant

Hanlen was Defendant Tinkham’s supervisor at the time.

       150.    Defendant Hanlen bragged about his misconduct while on the force in a blog

called “War Stories.” The blog demonstrates Hanlen’s disdain for authority, his ability to engage

in, and even take enjoyment from, egregious police misbehavior, and his willingness and success

in covering up such misbehavior.




                                                 23
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 24 of 28 PageID #: 24




        151.    In addition, as a matter of both policy and practice, policy makers and supervisors

condoned and facilitated a “blue wall of silence” or “blue code” within the St. Charles County

Sheriff’s Department. The existence of this blue code or blue wall of silence, the lack of

adequate policies for the County’s internal affairs division, and the culture of condoning and

covering up misconduct was described in D.B. v. St. Charles Cnty., No. 4:12-CV-654-JAR (E.D.

Mo.).

        152.    In sum, the final policy makers for the City of O’Fallon and St. Charles County

had notice of illegal policies and practices, and they repeatedly approved of, adopted, and ratified

the unlawful actions of officers and agents, including the Defendants, including their violations

of Irons’s constitutional rights.

        153.    Irons’s injuries and the constitutional violations he suffered were caused by

officers, agents, and employees of the City of O’Fallon and St. Charles County, including but not

limited to the Defendants, who acted pursuant to one or more of the policies, practices, and

customs set forth above in engaging in the misconduct described in this count.

                                            COUNT VI

                            State Law Claim – Malicious Prosecution

        154.    Irons incorporates each paragraph of this Complaint as if fully restated here.

        155.    In the manner described above, the Defendants, individually, jointly, and in

conspiracy with one another, as well as within the scope of their employment, accused Irons of

criminal activity and exerted influence to initiate and to continue and perpetuate judicial

proceedings against Irons without any probable cause for doing so.




                                                 24
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 25 of 28 PageID #: 25




       156.    In so doing, the Defendants caused Irons to be improperly subjected to judicial

proceedings for which there was no probable cause. These judicial proceedings were instituted

and/or continued maliciously, resulting in injury.

       157.    The judicial proceedings were terminated in Irons’s favor and in a manner

indicative of his innocence when his conviction was vacated and all charges against him were

dropped.

       158.    The misconduct described in this Count was undertaken intentionally, with

malice, with reckless indifference to the rights of others, and/or in total disregard of the truth and

of Irons’s clear innocence.

       159.    As a result of the Defendants’ misconduct described in this Count, Irons suffered

loss of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

suffering, and other grievous and continuing injuries and damages as set forth above.

                                            COUNT VII

                State Law Claim – Intentional Infliction of Emotional Distress

       160.    Irons incorporates each paragraph of this Complaint as if fully restated here.

       161.    The actions, omissions, and conduct of the Defendants as set forth above were

extreme and outrageous. These actions were rooted in an abuse of power and authority and were

undertaken with the intent to cause, or were in reckless disregard of the probability that their

conduct would cause, severe emotional distress to Irons, as is more fully alleged above.

       162.    As a result of the Defendants’ misconduct described in this Count, Irons suffered

loss of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

suffering, and other grievous and continuing injuries and damages as set forth above.




                                                 25
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 26 of 28 PageID #: 26




                                           COUNT VIII

                              State Law Claim – Civil Conspiracy

       163.    Irons incorporates each paragraph of this Complaint as if fully restated here.

       164.    As described more fully in the preceding paragraphs, the Defendants, acting in

concert with other co-conspirators, known and unknown, reached an agreement among

themselves to frame Irons for a crime he did not commit and conspired by concerted action to

accomplish an unlawful purpose and/or to achieve a lawful purpose by unlawful means. In

addition, these co-conspirators agreed among themselves to protect one another from liability for

depriving Irons of these rights.

       165.    In furtherance of their conspiracy, each of these co-conspirators committed overt

acts and were otherwise willful participants in joint activity.

       166.    The violations of law described in this complaint were accomplished by the

Defendants’ conspiracy.

       167.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally and in total disregard of the truth and of Irons’s clear innocence.

       168.    As a result of the Defendants’ misconduct described in this Count, Irons suffered

loss of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

suffering, and other grievous and continuing injuries and damages as set forth above.

                                            COUNT IX

                             State Law Claim – Respondeat Superior

       169.    Irons incorporates each paragraph of this Complaint as if fully restated here.




                                                 26
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 27 of 28 PageID #: 27




       170.    While committing the misconduct alleged in the preceding paragraphs, the

Defendants were employees, members, and agents of the City of O’Fallon and St. Charles

County, acting at all relevant times within the scope of their employment.

       171.    Defendants City of O’Fallon and St. Charles County are liable as principal for all

torts committed by their agents.

                                           COUNT X

                              State Law Claim – Indemnification

       172.    Irons incorporates each paragraph of this Complaint as if fully restated here.

       173.    The City of O’Fallon and/or St. Charles County are obligated under law to pay

any tort judgment against their employees and agents.

       174.    The Defendants were employees, members, and agents of the City of O’Fallon

and St. Charles County, acting at all relevant times within the scope of their employment in

committing the misconduct described herein.

       175.    The City of O’Fallon and St. Charles County are responsible to pay any judgment

entered against the Defendants. Irons therefore demands judgment against Defendants City of

O’Fallon and St. Charles County, in the amounts awarded to Irons against the individual

Defendants as damages, attorneys’ fees, costs and interest.

       WHEREFORE, Plaintiff JONATHAN IRONS, respectfully requests that this Court enter

a judgment in his favor and against Defendants JOHN NESKE, RICHARD MORRELL,

DOUGLAS TINKHAM, the ESTATE of MICHAEL HANLEN, RICKY LUETKENHAUS,

MARK O’NEILL, UNKNOWN EMPLOYEES of the CITY OF O’FALLON and ST.

CHARLES COUNTY, the CITY OF O’FALLON, and ST. CHARLES COUNTY, awarding

compensatory damages, attorneys’ fees, and costs against each Defendant, and, because they




                                                27
    Case: 4:21-cv-00293 Doc. #: 1 Filed: 03/08/21 Page: 28 of 28 PageID #: 28




acted willfully, wantonly, and/or maliciously, punitive damages against each of the Individual

Defendants, and any other relief that this Court deems just and appropriate.

                                         JURY DEMAND

       Plaintiff, JONATHAN IRONS, hereby demands a trial by jury pursuant to Federal Rule

of Civil Procedure 38(b) on all issues so triable.

                                               RESPECTFULLY SUBMITTED,

                                               JONATHAN IRONS

                                               BY:    /s/ Josh Loevy
                                                      One of Irons’s Attorneys
Jon Loevy*
Anand Swaminathan*
Steven Art*
Makeba Rutahindurwa*
Josh Loevy
LOEVY & LOEVY
311 N. Aberdeen Street
Chicago, Illinois 60607
(312) 243-5900
joshl@loevy.com

*Application for Admission Approved Pending Oath




                                                 28
